United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.M., Appellant
and
DEPARTMENT OF AGRICULTURE,
FORESTRY SERVICE, Albuquerque, NM,
Employer
__________________________________________
Appearances:
Thomas P. Fochs, Esq., for the appellant
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 15-0041
Issued: March 24, 2016

Case Submitted on the Record

ORDER OF ERRATUM
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
On March 10, 2016 the Board issued a decision in the above-entitled matter concerning a
July 24, 2014 nonmerit decision.
Upon review of the March 10, 2016 decision, the Board finds that the “Order” section
was improperly stated. The Board found that OWCP properly denied appellant’s request for
merit review pursuant to 5 U.S.C. § 8128(a), however in the “Order” section the Board stated
that the July 24, 2014 nonmerit section was set aside and remanded for further proceedings. The
Board notes that the “Order” in this case should read “IT IS HEREBY ORDERED THAT the
decision of the Office of Workers Compensation Programs dated July 24, 2014 is affirmed.”
The Board will reissue the decision and order correcting the “Order” section to affirm the
OWCP decision of July 24, 2014.

IT IS HEREBY ORDERED THAT the Board’s March 10, 2016 decision be reissued.
Issued: March 24, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees' Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees' Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees' Compensation Appeals Board

2

